DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. The applicant has argued on page 7 of the arguments that the cited references do not appear to disclose a silicon photonics laser. The examiner does not agree. Doussiere et al. disclose a silicon photonics laser source (laser structure formed on an SOI platform) (Fig. 3B, col 5, line 25 to col 6, line 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Doussiere et al. (10,008,828) in view of Yamamoto et al. (4,792,960) and Le et al. (5,343,324).

Regarding claim 1, Doussiere et al. disclose: a silicon photonics laser source (laser structure formed on an SOI platform) comprising an active optical waveguide (laser structure comprising quantum well 314) to provide optical gain and support an optical mode (316) (Fig. 3B, col 5, line 25 to col 6, line 21), the laser source further comprising a current channel (304) superimposed on the optical waveguide, and disposed to feed the active optical waveguide with electrical current along its length, the current channel having a proximate end to the optical mode and a removed end from the optical mode (Fig. 3B, col 5, line 25 to col 6, line 21). 
Doussiere et al. do not disclose: a fiberoptic communication device, comprising: a modulator to modulate data onto a laser pulse; V-shaped current channel; the proximate end having a width substantially matching a diameter of the optical mode, wherein the removed end is substantially wider than the proximate end.
Yamamoto et al. disclose: V-shaped current channel (Fig. 7, col 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Doussiere by forming a V-shaped current channel because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a III-V silicon hybrid laser source comprising a V-shaped current channel. 
Doussiere as modified does not disclose: a fiberoptic communication device, comprising: a modulator to modulate data onto a laser pulse.
Le et al. disclose: a fiberoptic communication device, comprising: a modulator to modulate data onto a laser pulse (claim 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Doussiere as modified by using the laser of Doussiere as modified in the fiber optical communication device of Le in order to transmit a modulated optical signal along an optical fiber.

Regarding claim 2, Doussiere as modified does not disclose: wherein the proximate end and removed end have an angle between their edges of greater than 20 degrees. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a semiconductor laser device comprising a v-shaped current channel having a proximate and removed end each with an angle between their edges. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the angles of each edge by routine experimentation.

Regarding claim 3, Doussiere as modified does not disclose: wherein the proximate end has a width of between 2 and 3 units, and the removed end has a width of greater than 4 units. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a semiconductor laser device comprising a v-shaped current channel having a proximate and removed end, the removed end is substantially wider than the proximate end. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the width of the proximate and removed end by routine experimentation.

Regarding claim 4, Doussiere as modified discloses: wherein the units are micrometers (see the rejection of claim 3). 

Regarding claim 5, Doussiere as modified discloses: wherein the laser source is a III-V silicon hybrid laser source (Doussiere, Fig. 3B, col 5, line 25 to col 6, line 21) (see the rejection of claim 1). 

Regarding claim 6, Doussiere as modified discloses: wherein the laser source comprises a P-channel (channel in contact with p contact 312) at the removed end, an N-channel at the proximate end, and a conductive layer (n contact 318) at the proximate end (Doussiere, Fig. 3B, col 5, line 25 to col 6, line 21). 

Regarding claim 7, Doussiere as modified discloses: further comprising a conductive layer (p contact 312) above the removed end, wherein contact surface area between the current channel and the conductive layer is larger relative to a current channel having substantially vertical walls (removed end of v-shaped channel is wider compared to a channel having substantially vertical walls), whereby 

Regarding claim 8, Doussiere as modified does not disclose: wherein the conductive layer is a heavily-doped indium gallium arsenide layer. 
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as a heavily doped indium gallium arsenide layer as the conductive layer based on its suitability for the device.  

Regarding claim 9, Doussiere as modified does not disclose: wherein the v-shaped current channel has a re-entrant angle of between 20 degrees and 30 degrees from vertical. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a semiconductor laser device comprising a v-shaped current channel having a proximate and removed end, the V-shaped current channel has a re-entrant angle from vertical. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the re-entrant angle by routine experimentation.

Regarding claim 10, Doussiere et al. disclose: a silicon photonics laser (laser structure formed on an SOI platform) to provide the light source, the laser comprising an optical waveguide (laser structure comprising quantum well 314) to support an optical mode (316) (Fig. 3B, col 5, line 25 to col 6, line 21), the laser source further comprising a current channel (304) superimposed on the optical waveguide, and placed to provide electrical current along a length of the waveguide (Fig. 3B, col 5, line 25 to col 6, line 21), the current channel having a proximate end to the optical mode and a removed end (Fig. 3B, col 5, line 25 to col 6, line 21). 
Doussiere et al. do not disclose: an integrated circuit, comprising fabricated logic elements on a semiconductor substrate, the logic elements comprising: a fiberoptic communication driver comprising a modulator to modulate data onto a light source; the laser source further comprising a V-shaped current channel; the proximate end having a width substantially matching a diameter of the optical mode, a removed end substantially wider than the proximate end.
Yamamoto et al. disclose: V-shaped current channel (Fig. 7, col 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Doussiere by forming a V-shaped current channel because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a III-V silicon hybrid laser source comprising a V-shaped current channel. The device of Doussiere as modified discloses: the proximate end (lower end of the current channel) having a width substantially matching a diameter of the optical mode, wherein the removed end (upper end of the current channel) is substantially wider than the proximate end (lower end of the current channel).
Doussiere as modified does not disclose: an integrated circuit, comprising fabricated logic elements on a semiconductor substrate, the logic elements comprising: a fiberoptic communication driver comprising a modulator to modulate data onto a light source.
Le et al. disclose: a fiberoptic communication driver comprising a modulator to modulate data onto a light source (claim 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Doussiere as modified by using the laser of Doussiere as modified in the fiber optical communication device of Le in order to transmit a modulated optical signal along an optical fiber.

Regarding claim 11, Doussiere as modified does not disclose: non-vertical sidewalls having an angle of greater than 20 degrees from vertical. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a semiconductor laser device comprising a v-shaped current channel having non-vertical sidewalls. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the angle of the non-vertical side walls from vertical by routine experimentation.

Regarding claim 12, Doussiere as modified does not disclose: non-vertical sidewalls having an angle of between approximately 20 and approximately 30 degrees from vertical. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a semiconductor laser device comprising a v-shaped current channel having non-vertical sidewalls. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the 

Regarding claim 13, Doussiere as modified does not disclose: wherein the proximate end has a width of between 2 and 3 units, and a removed end from the optical mode has a width of greater than 4 units. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a semiconductor laser device comprising a v-shaped current channel having a proximate and removed end, the removed end is substantially wider than the proximate end. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the width of the proximate and removed end by routine experimentation.

Regarding claim 14, Doussiere as modified discloses: wherein the unit are micrometers (see the rejection of claim 13).

Regarding claim 15, Doussiere as modified discloses: wherein the laser provides a III-V silicon hybrid laser source  (Doussiere, Fig. 3B, col 5, line 25 to col 6, line 21) (see the rejection of claim 10). 

Regarding claim 16, Doussiere as modified discloses: wherein the laser comprises a P-channel (channel in contact with p contact 312) at the removed end from the optical mode, an N-channel at the proximate end, and an conductive layer (n contact 318) at the proximate end (Doussiere, Fig. 3B, col 5, line 25 to col 6, line 21).

Regarding claim 17, Doussiere as modified discloses: further comprising a conductive layer (p contact 312) above the removed end, wherein contact surface area between the current channel and the conductive layer is larger relative to a current channel having substantially vertical walls (removed end of v-shaped channel is wider compared to a channel having substantially vertical walls), whereby contact resistance between the current channel and the conductive layer is reduced (inherent when contact area is larger) (see the rejection of claim 10).

Regarding claim 18, Doussiere as modified does not disclose: wherein the conductive layer is a heavily-doped indium gallium arsenide layer. 
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as a heavily doped indium gallium arsenide layer as the conductive layer based on its suitability for the device.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Doussiere et al. (10,008,828) in view of Yamamoto et al. (4,792,960) and Popvic et al. (2017/0098917).

Regarding claim 21, Doussiere et al. disclose: silicon photonics laser source (laser structure formed on an SOI platform) comprising an active optical waveguide (laser structure comprising quantum well 314) to provide optical gain and support an optical mode (316) (Fig. 3B, col 5, line 25 to col 6, line 
Doussiere et al. do not disclose: a rackmount network switch for a data center, comprising: a receiver; and a transmitter, the transmitter comprising a modulator to modulate data onto a silicon photonics laser source; V-shaped current channel; the proximate end having a width substantially matching a diameter of the optical mode, wherein the V-shaped current channel expands out from the proximate end to a removed end substantially wider than the proximate end.
Yamamoto et al. disclose: V-shaped current channel (Fig. 7, col 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Doussiere by forming a V-shaped current channel because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a III-V silicon hybrid laser source comprising a V-shaped current channel. The device of Doussiere as modified discloses: the proximate end (lower end of the current channel) having a width substantially matching a diameter of the optical mode, wherein the V-shaped current channel expands out from the proximate end to a removed end (upper end of the current channel) substantially wider than the proximate end.
Doussiere as modified does not disclose: a rackmount network switch for a data center, comprising: a receiver; and a transmitter, the transmitter comprising a modulator to modulate data onto a silicon photonics laser source.
Popovic et al. disclose:  a rackmount network switch for a data center ([0075]), comprising: a receiver; and a transmitter, the transmitter comprising a modulator to modulate data onto laser source (Figs. 1A and 1B, [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Doussiere as modified by using the 

Regarding claim 22, Doussiere as modified discloses: wherein the transmitter is a multimode transmitter (Popovic, Fig. 1, [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828